UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8055


LARRY EDWARD HENDRICKS,

                  Petitioner - Appellant,

             v.

COLIE RUSHTON, Warden; HENRY MCMASTER, Attorney General of
South Carolina,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    David C. Norton, District Judge
(3:03-cv-03201-DCN)


Submitted:    December 16, 2008         Decided:   December 29, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Edward Hendricks, Appellant Pro Se. John William McIntosh,
Samuel Creighton Waters, Assistant Attorney Generals, Donald
John Zelenka, Deputy Assistant Attorney General, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry Edward Hendricks seeks to appeal the district

court’s      order    denying      his    Fed.       R.       Civ.    P.    60(b)       motion      for

reconsideration of the district court’s order denying relief on

his    28    U.S.C.    § 2254      (2000)        petition.                 The    order       is    not

appealable         unless    a     circuit          justice          or      judge       issues       a

certificate of appealability.                       28 U.S.C. § 2253(c)(1) (2000);

Reid    v.     Angelone,         369     F.3d       363,        369        (4th        Cir.    2004).

A certificate         of    appealability            will        not        issue        absent      “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.       § 2253(c)(2)        (2000).            A    prisoner          satisfies         this

standard      by    demonstrating        that       reasonable            jurists       would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                            Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have   independently               reviewed          the    record     and

conclude      that    Hendricks        has   not      made       the       requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3